CASE 0:20-cv-02155-JRT-LIB Doc. 89 Filed 07/09/21 Page 1 of 3
CASE 0:20-cv-02155-JRT-LIB Doc. 89 Filed 07/09/21 Page 2 of 3




     Ptarnhft' Pr*ll{auuarc

         -Kn4r^-E--fury,



      1,Jns-pp
                                                                i
CASE 0:20-cv-02155-JRT-LIB Doc. 89 Filed 07/09/21 Page 3 of 3   r
                                                                t


                                                                1

                                                                T
                                                                F


                                                                '
                                                                l
